     Case 9:21-cv-81068-RLR Document 1 Entered on FLSD Docket 06/15/2021 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

IN RE: ZANTAC (RANITIDINE)                                                                      MDL NO 2924
PRODUCTS LIABILITY                                                                               20-MD-2924
LITIGATION

                                                                          JUDGE ROBIN L ROSENBERG
                                                                  MAGISTRATE JUDGE BRUCE REINHART
                                            /
THIS DOCUMENT RELATES TO:                                             JURY TRIAL DEMANDED

JOHN DUPRE 9:21-cv-81068

(Plaintiff Name(s))

                                          SHORT-FORM COMPLAINT

        The Plaintiff(s) named below, by counsel, file(s) this Short Form Complaint against Defendants named
below. Plaintiff(s) incorporate(s) by reference the allegations contained in the Master Personal Injury
Complaint (“MPIC”) in In re: Zantac (Ranitidine) Products Lability Litigation, MDL No. 2924 (S.D. Fla).
Plaintiff(s) file(s) this Short-Form Complaint as permitted by Pretrial Order No. 31.
        Plaintiff(s) select(s) and indicate(s) by completing where requested, the Parties and Causes of Actions
specific to this case. Where certain claims require additional pleading or case specific facts and individual
information, Plaintiff(s) shall add and include them herein.
        Plaintiff(s), by counsel, allege as follows:


                                 I.   PARTIES, JURISDICTION, AND VENUE

        A. PLAINTIFF(S)
           1.         Plaintiff(s) JOHN DUPRE
                      (“Plaintiff(s)”) brings this action (check the applicable designation):
                             a)        On behalf of [himself/herself];
           2.         Injured Party is currently a resident and citizen of (City, State) MARREROLAand claims
                      damages as set forth below.

                                                       —OR—




v2                                                         1                                     Plaintiff ID 2009
                                       CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
     Case 9:21-cv-81068-RLR Document 1 Entered on FLSD Docket 06/15/2021 Page 2 of 4




                    Decedent died on (Month, Day, Year) . At the time of Decedent’s death, Decedent was a
                    resident and citizen of (City, State) .


If any party claims loss of consortium,
            3.       (“Consortium Plaintiff”) alleges damages for loss ofconsortium.

            4.      At the time of the filing of this Short Form Complaint, Consortium Plaintiff is acitizen and
                    resident of (City, State) .
            5.      At the time the alleged injury occurred, Consortium Plaintiff resided in (City, State) .


        B. DEFENDANT(S)

            6.      Plaintiff(s) name(s) the following Defendants from the Master Personal Injury Complaint
                    in this action:
                         a. Brand Manufacturers:
                             Boehringer Ingelheim Corporation
                             Boehringer Ingelheim Pharmaceuticals, Inc.
                             Boehringer Ingelheim USA Corporation
                             GlaxoSmithKline (America) Inc.
                             GlaxoSmithKline LLC
                             Pfizer Inc.
                             Sanofi US Services Inc.
                             Sanofi-Aventis U.S. LLC
                        b.   Generic Manufacturers:


                        c.   Distributors:


                        d.   Retailers:
                             Wal-Mart
                             Walgreen Co.
                        e.   Repackagers:


                        f.   Others Not Named in the MPIC:


        C. JURISDICTION AND VENUE

            7.      Identify the Federal District Court in which Plaintiff(s) would have filed this actionin the
                    absence of Pretrial Order No. 11 (direct filing) [or, if applicable, the District Court to
                    which their original action was removed]:

v2                                                      2                                          Plaintiff ID 2009
                                    CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
     Case 9:21-cv-81068-RLR Document 1 Entered on FLSD Docket 06/15/2021 Page 3 of 4




                        Eastern District of LA
                8.      Jurisdiction is proper upon diversity of citizenship.

                                                  II.     PRODUCT USE

      9.             The Injured Party used Zantac and/or generic ranitidine: [Check all that apply]
                                   By prescription
                                X Over the counter
      10.            The Injured Party used Zantac and/or generic ranitidine from approximately(month, year)
                     1992 to 2019.


                                               III.     PHYSICAL INJURY

      11.            As a result of the Injured Party’s use of the medications specified above, [he/she] was
                     diagnosed with the following specific type of cancer (check all that apply):
     Row No.                                  Cancer Type                           Approximate Date of Diagnosis


        1              COLORECTAL CANCER                                                     04/15/2019


      12.            Defendants, by their actions or inactions, proximately caused the injuries to Plaintiff(s).

                                      IV. CAUSES OF ACTION ASSERTED

      13.            The following Causes of Action asserted in the Master Personal Injury Complaintare asserted
                     against the specified defendants in each class of Defendantsenumerated therein, and the
                     allegations with regard thereto are adopted in this ShortForm Complaint by reference.

     Row No.                       COUNT                                        Cause of Action


            1                          I                    STRICT PRODUCTS LIABILITY – FAILURE TO
                                                                            WARN
            2                         II                   STRICT PRODUCTS LIABILITY – DESIGN DEFECT

            3                         III                           STRICT PRODUCTS LIABILITY –
                                                                      MANUFACTURING DEFECT
            4                         IV                           NEGLIGENCE – FAILURE TO WARN

            5                         IX                           BREACH OF EXPRESS WARRANTIES

            6                         V                               NEGLIGENT PRODUCT DESIGN

v2                                                             3                                        Plaintiff ID 2009
                                           CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
     Case 9:21-cv-81068-RLR Document 1 Entered on FLSD Docket 06/15/2021 Page 4 of 4




     Row No.                     COUNT                                       Cause of Action


            7                        VI                             NEGLIGENT MANUFACTURING

            8                       VII                                GENERAL NEGLIGENCE

            9                       VIII                          NEGLIGENT MISREPRESENTATION

        10                           X                            BREACH OF IMPLIED WARRANTIES

        11                           XI                  VIOLATION OF CONSUMER PROTECTION AND
                                                        DECEPTIVE TRADE PRACTICES LAWS and specify
                                                                   the state’s statute below:
                                                                     LA. C. C. ART. 2520
        12                          XII                            UNJUST ENRICHMENT


                If Count XVI or Count XVII is alleged, additional facts supporting the claim(s):


                                                V. JURY DEMAND

      14.       Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.

                                           VI. PRAYER FOR RELIEF
        WHEREFORE, Plaintiff(s) has/have been damaged as a result of Defendants’ actions or inactions and
demand(s) judgment against Defendants on each of the above-referenced causes of action, jointly and severally
to the full extent available in law or equity, as requested in the Master Personal Injury Complaint.

Attorney 1 Signature: S/Andrew J. Geiger                Attorney 1 Signature:
Attorney 1 Print: Andrew J. Geiger                      Attorney 1 Print:
Attorney 2 Signature:                                   Attorney 2 Signature:
Attorney 2 Print:                                       Attorney 2 Print:
Firm: Allan Berger and Associates                       Firm:
Address1: 4173 Canal Street                             Address1:
Address2:                                               Address2:
City: New Orleans                                       City:
State: LA                                               State:
Zip: 70119                                              Zip:
E-mail: ageiger@bergerlawnola.com                       E-mail:
Phone: 504-486-9481                                     Phone:


v2                                                          4                                      Plaintiff ID 2009
                                       CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
